           Case 2:17-cv-00086-SAB Document 153 Filed 01/07/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
 8
 9 EVAN CANAHAN,
10              Plaintiff,                        No. 2:17-CV-0086-SAB
11              v.
12 DAVID LEON,                                    ORDER GRANTING
13              Defendant.                        STIPULATED MOTION FOR
14                                                EXTENSION OF DEADLINES
15                                                FOR DEFENSE EXPERT
16                                                DISCLOSURE
17
18        Before the Court is the parties’ Stipulated Motion for Extension of Deadlines
19 for Defense Expert Disclosure, ECF No. 152. Defendant requests more time to
20 finalize his anticipated expert reports due to the intervening holiday season.
21 Defendant indicates that the parties jointly stipulate to the motion. The Court finds
22 good cause to grant the motion.
23 //
24 //
25 //
26 //
27 //
28
     ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF
     DEADLINES FOR DEFENSE EXPERT DISCLOSURE # 1
          Case 2:17-cv-00086-SAB Document 153 Filed 01/07/21 Page 2 of 2



1        Accordingly, IT IS HEREBY ORDERED:
2        1.    The parties’ Stipulated Motion for Extension of Deadlines for Defense
3 Expert Disclosure, ECF No. 152, is GRANTED.
4        2.    Defendant shall disclose his rebuttal expert reports no later than
5 February 16, 2021.
6        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
7 this Order and to provide copies to counsel.
8        DATED this 7th day of January 2021.
9
10
11                                   _______________________________
                                          STANLEY A. BASTIAN
12                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF
     DEADLINES FOR DEFENSE EXPERT DISCLOSURE # 2
